Citation Nr: 0806554	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for service-connected chronic lumber strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 18, 
1974 to April 30, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Portland, Oregon, Regional Office 
(RO).  An April 2004 rating decision, granted service 
connection for chronic lumbar strain and assigned 20 percent 
rating to that disability, effective from March 2004.  An 
April 2006 rating decision increased the disability rating to 
40 percent, effective from March 2004.  The veteran perfected 
an appeal as to the disability rating assigned.  

In January 2008, the veteran appeared at the RO for a Video 
Conference Board hearing before the undersigned sitting in 
Washington, D.C.  The transcript of that hearing has been 
associated with the claims file.

During the January 2008 Video Conference Board hearing, the 
veteran asserted that he is unable to work solely because of 
his service-connected low back disability.  This statement 
must be construed as a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities.  As such, it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the applicable schedular criteria, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007), the veteran's claim for 
an increased rating in excess of a 40 percent disability 
evaluation for his chronic lumbar strain turns upon whether 
there is medical evidence supporting a finding that the 
veteran has either unfavorable ankylosis of the lumbar spine 
or intervertebral disc involvement that can be associated 
with his service-connected chronic lumbar strain.  
Essentially, it is only such pathology that would provide the 
veteran with a higher disability rating than the current 40 
percent evaluation.  

The report of the last VA examination of the veteran's spine 
in March 2006 noted that the veteran had lumbar spine motion 
(negating the presence of ankylosis), no demonstrable 
deformity, no degenerative disc disease, and no radicular 
component related to the service-connected chronic lumbar 
strain.  At the January 2008 Video Conference Board hearing, 
however, the veteran testified that his low back disorder had 
worsened significantly since the last VA examination that was 
conducted in March 2006, and that unfavorable ankylosis may 
now be present.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007), 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 (2007) provides further 
that "It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.")  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for further 
examination is required for the proper assessment of the 
veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  Arrange for a VA orthopedic 
examination to determine the exact nature 
and extent of severity of the veteran's 
service-connected low back disability, 
characterized as chronic lumbar strain.  

All indicated tests and studies should be 
performed, including range of motion 
studies.  The examiner should set out in 
degrees both the forward flexion and 
combined ranges of motion of the 
lumbosacral spine.  The examiner should 
specifically state whether there is 
ankylosis of the lumbar spine, and if so, 
whether it is considered favorable or 
unfavorable.  

The claims file and a separate copy of 
this remand directive must be made 
available to and reviewed by the examiner 
in conjunction with the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, adjudicate the veteran's 
claim of entitlement to an increased 
disability evaluation for chronic lumbar 
strain.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) and allow a 
reasonable period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



